Exhibit 10.5
 
 
THERMO FISHER SCIENTIFIC INC.


EQUITY INCENTIVE PLAN


As amended and restated on November 9, 2006

 
 1.    Purpose
 
The purpose of this Equity Incentive Plan (the "Plan") is to secure for Thermo
Fisher Scientific Inc. (the "Company") and its Stockholders the benefits arising
from capital stock ownership by employees and directors of, and consultants to,
the Company and its subsidiaries or other persons who are expected to make
significant contributions to the future growth and success of the Company and
its subsidiaries. The Plan is intended to accomplish these goals by enabling the
Company to offer such persons equity-based interests, equity-based incentives or
performance-based stock incentives in the Company, or any combination thereof
("Awards").
 
2.    Administration
 
The Plan will be administered by the Board of Directors of the Company (the
"Board").  The Board shall have full power to interpret and administer the Plan,
to prescribe, amend and rescind rules and regulations relating to the Plan and
Awards, and full authority to select the persons to whom Awards will be granted
("Participants"), determine the type and amount of Awards to be granted to
Participants (including any combination of Awards), determine the terms and
conditions of Awards granted under the Plan (including terms and conditions
relating to events of merger, consolidation, dissolution and liquidation, change
of control, vesting, forfeiture, restrictions, dividends and interest, if any,
on deferred amounts), waive compliance by a participant with any obligation to
be performed by him or her under an Award, waive any term or condition of an
Award, cancel an existing Award in whole or in part with the consent of a
Participant, grant replacement Awards, accelerate the vesting or lapse of any
restrictions of any Award, correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award and adopt the form of instruments
evidencing Awards under the Plan and change such forms from time to time.  Any
interpretation by the Board of the terms and provisions of the Plan or any Award
thereunder and the administration thereof, and all action taken by the Board,
shall be final, binding and conclusive on all parties and any person claiming
under or through any party.  No Director shall be liable for any action or
determination made in good faith.  The Board may, to the full extent permitted
by law, delegate any or all of its responsibilities under the Plan to a
committee (the "Committee") appointed by the Board and consisting of members of
the Board.  All references in the Plan to the “Board” shall mean the Board or a
Committee of the Board to the extent that the Board’s powers or authority under
the Plan have been delegated to such Committee.
 


--------------------------------------------------------------------------------


 
 
3.    Effective Date
 
The Plan shall be effective as of the date first approved by the Board of
Directors, subject to the approval of the Plan by the Corporation's
Stockholders.  Grants of Awards under the Plan made prior to such approval shall
be effective when made (unless otherwise specified by the Board at the time of
grant), but shall be conditioned on and subject to such approval of the Plan.
 
4.    Shares Subject to the Plan
 
Subject to adjustment as provided in Section 10.6, the total number of shares of
common stock of the Company, par value $1.00 per share (“Common Stock”),
reserved and available for distribution under the Plan shall be 15,575,000
shares.  Such shares may consist, in whole or in part, of authorized and
unissued shares or treasury shares.


If any Award of shares of Common Stock requiring exercise by the Participant for
delivery of such shares expires or terminates without having been exercised in
full, is forfeited or is otherwise terminated without a payment being made to
the Participant in the form of Common Stock, or if any shares of Common Stock
subject to restrictions are repurchased by the Company pursuant to the terms of
any Award or are otherwise reacquired by the Company to satisfy obligations
arising by virtue of any Award, such shares shall be available for distribution
in connection with future Awards under the Plan.
 
 5.   Eligibility
 
Employees and Directors of, and consultants to, the Company and its
subsidiaries, or other persons who are expected to make significant
contributions to the future growth and success of the Company and its
subsidiaries shall be eligible to receive Awards under the Plan.  The Board, or
other appropriate committee or person to the extent permitted pursuant to the
last sentence of Section 2, shall from time to time select from among such
eligible persons those who will receive Awards under the Plan.
 
6.    Types of Awards
 
The Board may offer Awards under the Plan in any form of equity-based interest,
equity-based incentive or performance-based stock incentive in Common Stock of
the Company or any combination thereof.  The type, terms and conditions and
restrictions of an Award shall be determined by the Board at the time such Award
is made to a Participant; provided however that the maximum number of shares
permitted to be granted under any Award or combination of Awards to any
Participant during any one calendar year may not exceed 1,500,000 shares of
Common Stock.


An Award shall be made at the time specified by the Board and shall be subject
to such conditions or restrictions as may be imposed by the Board and shall
conform to the general rules applicable under the Plan as well as any special
rules then applicable under federal tax laws or regulations or the federal
securities laws relating to the type of Award granted.
 
 

--------------------------------------------------------------------------------



 
Without limiting the foregoing, Awards may take the following forms and shall be
subject to the following rules and conditions:

 
      6.1    Options
 
An option is an Award that entitles the holder on exercise thereof to purchase
Common Stock at a specified exercise price.  Options granted under the Plan may
be either incentive stock options ("incentive stock options") that meet the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code"), or options that are not intended to meet the requirements of
Section 422 ("non-statutory options").
 
6.1.1  Option Price. The price at which Common Stock may be purchased upon
exercise of an option shall be determined by the Board, provided however, the
exercise price shall not be less than 85% of the fair market value per share of
Common Stock as of the date of grant. The Board shall not have the authority to
reprice outstanding stock options granted to directors or executive officers of
the Company, except to the extent permitted under Section 10.6 of the Plan in
connection with adjustments in the event of certain transactions.


6.1.2  Option Grants. The granting of an option shall take place at the time
specified by the Board. Options shall be evidenced by option agreements. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions (including but not limited to vesting and forfeiture
provisions, acceleration, change of control, protection in the event of merger,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable. Option agreements shall expressly state whether an option grant is
intended to qualify as an incentive stock option or non-statutory option.


6.1.3  Option Period. An option will become exercisable at such time or times
(which may be immediately or in such installments as the Board shall determine)
and on such terms and conditions as the Board shall specify. The option
agreements shall specify the terms and conditions applicable in the event of an
option holder's termination of employment during the option's term.


Any exercise of an option must be in accordance with the instructions described
in “The Guide for Employees of Thermo Fisher Scientific Inc. Stock Option
Plans,” as may be amended from time to time (the “Guide”).


6.1.4  Payment of Exercise Price. Stock purchased on exercise of an option shall
be paid for in accordance with the instructions described in the Guide.


6.1.5  Buyout Provision. The Board may at any time offer to buy out for a
payment in cash, shares of Common Stock, deferred stock or restricted stock, an
option previously granted, based on such terms and conditions as the Board shall
establish and communicate to the option holder at the time that such offer is
made.
 
 

--------------------------------------------------------------------------------



 
6.1.6  Special Rules for Incentive Stock Options. Each provision of the Plan and
each option agreement evidencing an incentive stock option shall be construed so
that each incentive stock option shall be an incentive stock option as defined
in Section 422 of the Code or any statutory provision that may replace such
Section, and any provisions thereof that cannot be so construed shall be
disregarded. Instruments evidencing incentive stock options shall contain such
provisions as are required under applicable provisions of the Code. Incentive
stock options may be granted only to employees of the Company and its
subsidiaries. The exercise price of an incentive stock option shall not be less
than 100% (110% in the case of an incentive stock option granted to a more than
ten percent stockholder of the Company) of the fair market value of the Common
Stock on the date of grant, as determined by the Board. An incentive stock
option may not be granted after the tenth anniversary of the date on which the
Plan was adopted by the Board and the latest date on which an incentive stock
option may be exercised shall be the tenth anniversary (fifth anniversary, in
the case of any incentive stock option granted to a more than ten percent
stockholder of the Company) of the date of grant, as determined by the Board.
 
6.2     Restricted and Unrestricted Stock
 
An Award of restricted stock entitles the recipient thereof to acquire shares of
Common Stock upon payment of the purchase price subject to restrictions
specified in the instrument evidencing the Award.


6.2.1  Restricted Stock Awards. Awards of restricted stock shall be evidenced by
restricted stock agreements. Such agreements shall conform to the requirements
of the Plan, and may contain such other provisions (including restriction and
forfeiture provisions, change of control, protection in the event of mergers,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable.


6.2.2  Restrictions. Until the restrictions specified in a restricted stock
agreement shall lapse, restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of, and upon certain conditions
specified in the restricted stock agreement, must be resold to the Company for
the price, if any, specified in such agreement. The restrictions shall lapse at
such time or times, and on such conditions, as the Board may specify. The Board
may at any time accelerate the time at which the restrictions on all or any part
of the shares shall lapse.


6.2.3  Rights as a Stockholder. A Participant who acquires shares of restricted
stock will have all of the rights of a stockholder of the Company with respect
to such shares except as otherwise limited pursuant to the Participant’s
restricted stock agreement. Unless the Board otherwise determines, certificates
evidencing shares of restricted stock will remain in the possession of the
Company until such shares are free of all restrictions under the Plan.


6.2.4  Purchase Price. The purchase price of shares of restricted stock shall be
determined by the Board, in its sole discretion.


6.2.5  Other Awards Settled With Restricted Stock. The Board may provide that
any or all the Common Stock delivered pursuant to an Award will be restricted
stock.
 


--------------------------------------------------------------------------------


 

 
6.2.6  Unrestricted Stock. The Board may, in its sole discretion, sell to any
Participant shares of Common Stock free of restrictions under the Plan for a
price determined by the Board, but which may not be less than the par value per
share of the Common Stock.

      6.3     Deferred Stock
 
6.3.1  Deferred Stock Award. A deferred stock Award entitles the recipient to
receive shares of deferred stock, which is Common Stock to be delivered in the
future.  Delivery of the Common Stock will take place at such time or times, and
on such conditions, as the Board may specify.  The Board may at any time
accelerate the time at which delivery of all or any part of the Common Stock
will take place.


6.3.2  Other Awards Settled with Deferred Stock. The Board may, at the time any
Award described in this Section 6 is granted, provide that, at the time Common
Stock would otherwise be delivered pursuant to the Award, the Participant will
instead receive an instrument evidencing the right to future delivery of
deferred stock.


6.4    Performance Awards
 
6.4.1  Performance Awards. A performance Award entitles the recipient to
receive, without payment, an amount, in cash or Common Stock or a combination
thereof (such form to be determined by the Board), following the attainment of
performance goals.  Performance goals may be related to personal performance,
corporate performance, departmental performance or any other category of
performance deemed by the Board to be important to the success of the Company.
The Board will determine the performance goals, the period or periods during
which performance is to be measured and all other terms and conditions
applicable to the Award.


6.4.2  Other Awards Subject to Performance Conditions. The Board may, at the
time any Award described in this Section 6 is granted, impose the condition (in
addition to any conditions specified or authorized in this Section 6 of the
Plan) that performance goals be met prior to the Participant's realization of
any payment or benefit under the Award.
 
7.    Purchase Price and Payment


Except as otherwise provided in the Plan, the purchase price of Common Stock to
be acquired pursuant to an Award shall be the price determined by the Board,
provided that such price shall not be less than the par value of the Common
Stock.  Except as otherwise provided in the Plan, the Board may determine the
method of payment of the exercise price or purchase price of an Award granted
under the Plan and the form of payment. The Board may determine that all or any
part of the purchase price of Common Stock pursuant to an Award has been
satisfied by past services rendered by the Participant. The Board may agree at
any time, upon request of the Participant, to defer the date on which any
payment under an Award will be made.




--------------------------------------------------------------------------------



 
8.    Intentionally Omitted


9.    Change in Control


9.1     Impact of Event


9.1.1  Awards Granted before November 9, 2006. In the event of a “Change in
Control” as defined in Section 9.2, the following provisions shall apply, unless
the agreement evidencing the Award otherwise provides (by specific explicit
reference to Section 9.2 below). If a Change in Control occurs while any Awards
are outstanding, then, effective upon the Change in Control, (i) each
outstanding stock option or other stock-based Award awarded under the Plan that
was not previously exercisable and vested shall become immediately exercisable
in full and will no longer be subject to a right of repurchase by the Company,
(ii) each outstanding restricted stock award or other stock-based Award subject
to restrictions and to the extent not fully vested, shall be deemed to be fully
vested, free of restrictions and no longer subject to a right of repurchase by
the Company, and (iii) deferral limitations and conditions that relate solely to
the passage of time, continued employment or affiliation will be waived and
removed as to deferred stock Awards and performance Awards; performance of other
conditions (other than conditions relating solely to the passage of time,
continued employment or affiliation) will continue to apply unless otherwise
provided in the agreement evidencing the Award or in any other agreement between
the Participant and the Company or unless otherwise agreed by the Board.


9.1.2  Awards Granted on or after November 9, 2006. 


(a)     Unless otherwise determined by the Board at the time of the grant or
evidenced in an applicable instrument evidencing an Award or employment or other
agreement, in the event that a Participant’s employment or service is terminated
by the Company or any subsidiary without Cause or by the Participant for Good
Reason, in each case within eighteen (18) months following a Change in Control:


(i)     any Award carrying a right to exercise that was not previously vested
and exercisable shall become fully vested and exercisable and all outstanding
Awards shall remain exercisable for one (1) year following such date of
termination of employment or service but in no event beyond the original term of
the Award and shall thereafter terminate; and


(ii)     the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any Award other than an Award described in
(i) shall lapse and such Awards shall be deemed fully vested, and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at the higher of (x) the target level for the applicable performance
period or (y) the level of achievement of such performance conditions for the
most recently concluded performance period.
 
 

--------------------------------------------------------------------------------



 
(b)     Notwithstanding subparagraph (a) of this Section 9.1.2, upon a Change in
Control, the Board shall have the discretion to:


(i)     accelerate the vesting or payment of any Award effective immediately
upon the occurrence of a Change in Control; or


(ii)     convert the vesting of performance-based Awards to a time-based vesting
schedule as deemed appropriate by the Board;


in each case only to the extent that such action would not cause any Award to
result in deferred compensation that is subject to the additional twenty percent
(20%) tax under Section 409A of the Code.


9.2     Definitions


9.2.1  “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)     the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of Thermo Fisher Scientific Inc. (“Thermo
Fisher”) if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of either
(i) the then-outstanding shares of common stock of Thermo Fisher (the
“Outstanding TMO Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of Thermo Fisher entitled to vote generally in the
election of directors (the “Outstanding TMO Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by Thermo Fisher,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Thermo Fisher or any corporation controlled by Thermo Fisher,
or (iii) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this definition; or


(b)     such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of Thermo Fisher (the “Thermo
Board”) (or, if applicable, the Board of Directors of a successor corporation to
Thermo Fisher), where the term “Continuing Director” means at any date a member
of the Thermo Board (i) who was a member of the Thermo Board as of July 1, 1999
or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Thermo Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Thermo Board; or
 
 

--------------------------------------------------------------------------------


 


(c)     the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Thermo Fisher or a sale
or other disposition of all or substantially all of the assets of Thermo Fisher
in one or a series of transactions (a “Business Combination”), unless,
immediately following such Business Combination, each of the following two
conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding TMO Common Stock and
Outstanding TMO Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Thermo Fisher or substantially all of Thermo
Fisher’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding TMO Common
Stock and Outstanding TMO Voting Securities, respectively; and (ii) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by Thermo Fisher or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors; or


(d)     approval by the stockholders of Thermo Fisher of a complete liquidation
or dissolution of Thermo Fisher.


9.2.2  “Cause” shall have the meaning set forth in the Participant’s employment
or other agreement with the Company or any subsidiary, provided that if the
Participant is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Cause, then Cause
shall mean:


(a)     the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or any subsidiary (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the employing Company or subsidiary that specifically identifies
the alleged manner in which the Participant has not substantially performed the
Participant’s duties; or


(b)     the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company or any
subsidiary.


For purposes of this definition, no act or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or any
subsidiary.
 
 

--------------------------------------------------------------------------------



 
9.2.3  “Good Reason” shall have the meaning set forth in the Participant’s
employment or other agreement with the Company or any subsidiary, provided that
if the Participant is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Good Reason,
then Good Reason shall mean, the occurrence, on or after a Change in Control and
without the affected Participant’s written consent, of:


(a)     the assignment to the Participant of duties in the aggregate that are
inconsistent with the Participant’s level of responsibility immediately prior to
the Change in Control (including without limitation, in the case of a
Participant who was, immediately prior to the Change in Control, an executive
officer of the Company, such employee ceasing to be an executive officer of the
Company);


(b)     a reduction by the employer in the Participant’s annual base salary,
annual incentive compensation opportunity, or long term incentive compensation
opportunity (including an adverse change in the performance criteria or a
decrease in the target amount of annual or long term incentive compensation)
from that in effect immediately prior to the Change in Control; or


(c)     the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to the Change in Control, provided, however, such
relocation also requires a material change in the Participant’s commute.


10.
General Provisions

 
10.1   Documentation of Awards


Awards will be evidenced by written instruments, which may differ among
Participants, prescribed by the Board from time to time. Such instruments may be
in the form of agreements to be executed by both the Participant and the Company
or certificates, letters or similar instruments which need not be executed by
the participant but acceptance of which will evidence agreement to the terms
thereof. Such instruments shall conform to the requirements of the Plan and may
contain such other provisions (including provisions relating to events of
merger, consolidation, dissolution and liquidations, change of control and
restrictions affecting either the agreement or the Common Stock issued
thereunder), as the Board deems advisable.
 
10.2   Rights as a Stockholder


Except as specifically provided by the Plan or the instrument evidencing the
Award, the receipt of an Award will not give a Participant rights as a
stockholder of the Company with respect to any shares covered by an Award until
the date of issue of a stock certificate to the participant for such shares.
 
 

--------------------------------------------------------------------------------



 
10.3   Conditions on Delivery of Stock


The Company will not be obligated to deliver any shares of Common Stock pursuant
to the Plan or to remove any restriction from shares previously delivered under
the Plan (a) until all conditions of the Award have been satisfied or removed,
(b) until, in the opinion of the Company's counsel, all applicable federal and
state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange, until the shares have
been listed or authorized to be listed on such exchange upon official notice of
issuance, and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company's counsel. If the
sale of Common Stock has not been registered under the Securities Act of 1933,
as amended, the Company may require, as a condition to exercise of the Award,
such representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such act and may require that the certificates
evidencing such Common Stock bear an appropriate legend restricting transfer.


If an Award is exercised by the participant's legal representative, the Company
will be under no obligation to deliver Common Stock pursuant to such exercise
until the Company is satisfied as to the authority of such representative.


10.4   Tax Withholding


The Company will withhold from any cash payment made pursuant to an Award an
amount sufficient to satisfy all federal, state and local withholding tax
requirements (the "withholding requirements").


In the case of an Award pursuant to which Common Stock may be delivered, the
Board will have the right to require that the participant or other appropriate
person remit to the Company an amount sufficient to satisfy the withholding
requirements, or make other arrangements satisfactory to the Board with regard
to such requirements, prior to the delivery of any Common Stock. If and to the
extent that such withholding is required, the Board may permit the participant
or such other person to elect at such time and in such manner as the Board
provides to have the Company hold back from the shares to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirement.


10.5   Transferability of Awards


Except as may be authorized by the Board, in its sole discretion, no Award
(other than an Award in the form of an outright transfer of cash or Common Stock
not subject to any restrictions) may be transferred other than by will or the
laws of descent and distribution, and during a Participant's lifetime an Award
requiring exercise may be exercised only by him or her (or in the event of
incapacity, the person or persons properly appointed to act on his or her
behalf). The Board may, in its discretion, determine the extent to which Awards
granted to a Participant shall be transferable, and such provisions permitting
or acknowledging transfer shall be set forth in the written agreement evidencing
the Award executed and delivered by or on behalf of the Company and the
Participant.
 
 

--------------------------------------------------------------------------------



 
10.6   Adjustments in the Event of Certain Transactions


(a)     In the event of a stock dividend, stock split or combination of shares,
or other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board will make (i) equitable adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4 above, and
(ii) equitable adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provisions of Awards affected
by such change.
 
(b)     In the event of any recapitalization, merger or consolidation involving
the Company, any transaction in which the Company becomes a subsidiary of
another entity, any sale or other disposition of all or a substantial portion of
the assets of the Company or any similar transaction, as determined by the
Board, the Board in its discretion may make adjustments to outstanding Awards,
including, without limitation: (i) accelerate the exercisability of the Option,
or (ii) adjust the terms of the Option (whether or not in a manner that complies
with the requirements of Section 424(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)), or (iii) if there is a survivor or acquiror entity,
provide for the assumption of the Option by such survivor or acquiror or an
affiliate thereof or for the grant of one or more replacement options by such
survivor or acquiror or an affiliate thereof, in each case on such terms (which
may, but need not, comply with the requirements of Section 424(a) of the Code)
as the Board may determine, or (iv) terminate the Option (provided, that if the
Board terminates the Option, it shall, in connection therewith, either (A)
accelerate the exercisability of the Option prior to such termination, or (B)
provide for a payment to the holder of the Option of cash or other property or a
combination of cash or other property in an amount reasonably determined by the
Board to approximate the value of the Option assuming an exercise immediately
prior to the transaction, or (C) if there is a survivor or acquiror entity,
provide for the grant of one or more replacement options pursuant to clause
(iii) above), or (v) provide for none of, or any combination of, the foregoing.


(c)     No fraction of a share or fractional shares shall be purchasable or
deliverable pursuant to this Section 10.6.


10.7   Employment Rights


Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment with the Company or any subsidiary or
interfere in any way with the right of the Company or subsidiary to terminate
any employment relationship at any time or to increase or decrease the
compensation of such person. Except as specifically provided by the Board in any
particular case, the loss of existing or potential profit in Awards granted
under the Plan will not constitute an element of damages in the event of
termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the employee.


Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board at the time. For purposes of this Plan, transfer of employment between the
Company and its subsidiaries shall not be deemed termination of employment.
 
 

--------------------------------------------------------------------------------



 
10.8   Other Employee Benefits


The value of an Award granted to a Participant who is an employee, and the
amount of any compensation deemed to be received by an employee as a result of
any exercise or purchase of Common Stock pursuant to an Award or sale of shares
received under the Plan, will not constitute "earnings" or "compensation" with
respect to which any other employee benefits of such employee are determined,
including without limitation benefits under any pension, stock ownership, stock
purchase, life insurance, medical, health, disability or salary continuation
plan.
 
10.9   Legal Holidays


If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.


10.10    Foreign Nationals


Without amending the Plan, Awards may be granted to persons who are foreign
nationals or employed outside the United States or both, on such terms and
conditions different from those specified in the Plan, as may, in the judgment
of the Board, be necessary or desirable to further the purpose of the Plan.


11.   Termination and Amendment


The Plan shall remain in full force and effect until terminated by the Board.
Subject to the last sentence of this Section 11, the Board may at any time or
times amend the Plan or any outstanding Award for any purpose that may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards. No amendment of the Plan or any agreement evidencing
Awards under the Plan may adversely affect the rights of any participant under
any Award previously granted without such participant's consent.





